—In four actions, inter alia, to foreclose certain mortgages, the defendant Michael Paccione appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated September 5, 1995, which denied his motion to dismiss the amended complaints in Action Nos. 2, 3, and 4 insofar as asserted against him on the ground that they were barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
The amended complaints were timely interposed against the defendant Michael Paccione since they were served within six years of the plaintiff’s appointment as receiver for Westerleigh Savings (see, 12 USC § 1821 [d] [14] [A] [i] DO; [B]).
The appellant’s remaining contentions are without merit. Bracken, J. P., Thompson, Pizzuto and Luciano, JJ., concur.